DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 20, the phrase an “exterior member having at least one surface provided with a reversible recording medium over a support substrate” is objected to grammatically.  The objection can be overcome by changing the phrase to an “exterior member comprising a support substrate and a reversible recording medium on at least one surface of the support substrate” which is how the claim will be interpreted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 6, 7, 14-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 6 and 7, the limitations that the layers of materials having “higher barrier performance” and “barrier performances different from each other” render the claims indefinite as it is unclear if the term barrier performance is defined at [0066].  Additionally, if this term is not defined then it is unclear what “higher” barrier performance means as higher performance could mean either less or more water vapor is blocked, i.e. this is a subjective term.
In claims 14 and 16, the limitations that the second or third intermediate layers have a “similar” configuration to the first intermediate layer is a term of degree that renders the claim indefinite.  It is unclear how similar they need to be in order to meet the claim.
In claim 15, the limitations of a “third intermediate layer” renders the claim indefinite as it is unclear if this is implying that a second intermediate layer exists also.  This rejection can be overcome by changing the phrase to “an intermediate layer” which is how the claim will be interpreted.
In claim 19, the limitations that “the first intermediate layer is provided each of between the first recording layer and the second recording layer and between the second recording layer and the third recording layer” renders the claim indefinite because claim 1 requires that the first intermediate layer is located between the first recording layer and the second recording layer, and therefore it is unclear how the first recording layer could also be located not between those recording layers.  


Claim Rejections - 35 USC § 102
Claims 1, 2, 4, 6, 8, 13-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutsui et al. (5,552,364).
With regard to claims 1, 13-16 and 18-20, Tsutsui et al. teach a reversible thermosensitive coloring recording medium, which reads on applicants’ reversible recording medium and exterior member, comprising a support S , with a first coloring composition layer A, a first intermediate layer M1, a second coloring composition layer B, a second intermediate layer M2, a third coloring composition layer C and a protective layer P (col. 11, lines 1-10).  The laminate of B/M2/C reads on the first recording layer, first intermediate layer and second recording layer of claim 13, wherein for this embodiment the layer M1 reads on the second intermediate layer between the support and the first recording layer.  Alternatively, the layer B reads on the second recording layer of claim 15, wherein for this embodiment the layer M2 reads on the third intermediate layer between the second recording layer and the protective layer.  Lastly, for claim 19, the laminate of A/M1/B/M2/C reads on this structure.  The layers M1 and M2 may comprise a polyester film and a acrylic resin adhesive on one side of the film (col. 26, lines 8-21).
With regard to claims 2, 4, 6 and 8, the materials of the polyester film and an acrylic resin will inherently have a different Young’s modulus, cure shrinkage, barrier performance and heat conductivities.


Claims 1-8, 10, 12, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonoi (JP 2003-112473) as evidenced by Matweb.com articles for PET (https://www.matweb.com/search/DataSheet.aspx?MatGUID=84b257896b674f93a39596d00d999d77) and polycarbonate  and (https://www.matweb.com/search/datasheettext.aspx?matguid=a696bdcdff6f41dd98f8eec3599eaa20).
With regard to claims 1-8, 10, 12, 18 and 20, Tonoi discloses a reversible multilayer thermal recording medium of Figure 1 that can be placed on a card or signboard, which reads on applicants’ support substrate of an exterior member [0001].  Alternatively, the white layer 5 reads on applicants’ support substrate [0006].

    PNG
    media_image1.png
    170
    449
    media_image1.png
    Greyscale

The medium comprises two color developing layers 1 and 2 and in between these recording layers is two transparent support plates Ts, which read on applicants’ first and third layer of the intermediate layer, and refractive layer 4, which reads on applicants’ second layer of the intermediate layer [0018] and [0020].  The two transparent support plates Ts may be PET and the refractive layer 4 may be polycarbonate [0039] and [0040].  These materials will inherently possess the Young’s moduli difference, cure shrinkage rate, barrier performance, and heat conductivities of claims 2-8 and 10 as evidenced by Matweb articles for PET and PC.  The inert gas area 3 reads on applicants’ hollow body inside the second layer [0023].


Claim Rejections - 35 USC § 103
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui et al. (5,552,364) in view of Furuya et al. (JP 2007-098735).
Tsutsui et al. teach that the recording layers comprise a color developer and a coloring agent (col. 18, lines 53-64).  A laser may be used to color the recording layers (col. 27, lines 39-45); however, they do not specifically teach also using a photothermal conversion agent.
Furuya et al. teach a reversible multicolor thermal recording medium comprising a developer, a coloring compound and a photothermal conversion material [0010] and [0034].  
Since Tsutsui et al. and Furuya et al. are drawn to reversible thermal recording media, it would have been obvious to one having ordinary skill in the art to have added the photothermal conversion material to the recording layers of Tsutsui et al. to allow lasers of specific wavelengths to irradiate the thermal recording layers [0034].


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tonoi (JP 2003-112473) as evidenced by Azo materials (https://www.azom.com/article.aspx?ArticleID=1953) and the Matweb.com article for PET (https://www.matweb.com/search/DataSheet.aspx?MatGUID=84b257896b674f93a39596d00d999d77).
Tonoi teaches all of the limitations of claim 1 above.  He also teaches using PET as the material for the refractive layer 4  and polyether sulfone as the material for the transparent support plate Ts [0018] and [0026]; however, he does not specifically teach an example with these materials.
It would have been obvious to one having ordinary skill to have made the materials for the refractive layer and the transparent support plate be made from any of the materials taught in Tonoi.  These are known materials for these purposes and therefore there would have been a reasonable expectation of forming a thermal recording medium using these materials.  As evidenced by Azo material and Matweb.com, the polyether sulfone will intrinsically possess a lower thermal conductivity than that of a refractive layer made of PET.


Claims 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tonoi (JP 2003-112473) in view of Tsutsui et al. (5,552,364).
With regard to claims 13-16 and 19, Tonoi discloses all of the limitations of claim 1.  He also teaches that the thermosensitive recording medium is for at least 2 colors, such as 2 or three colors [0003] and [0009]; however, they do not specifically teach a structure with multiple intermediate layers or at least three recording layers.
Tsutsui et al. teach a reversible thermosensitive coloring recording medium comprising a support S , with a first coloring composition layer A, a first intermediate layer M1, a second coloring composition layer B, a second intermediate layer M2, a third coloring composition layer C and a protective layer P (col. 11, lines 1-10).  The laminate of B/M2/C can read on the first recording layer, first intermediate layer and second recording layer of claim 13, wherein for this embodiment the layer M1 reads on the second intermediate layer between the support and the first recording layer.  Alternatively, the layer B reads on the second recording layer of claim 15, wherein for this embodiment the layer M2 reads on the third intermediate layer between the second recording layer and the protective layer.  Lastly, for claim 19, the laminate of A/M1/B/M2/C reads on this structure.
Since Tonoi and Tsutsui et al. are both drawn to reversible thermosensitive recording media, it would have been obvious to one having ordinary skill in the art to have made the recording media of Tonoi have a further intermediate layer and a third recording layer as taught in Tstsui et al.  The rationale to have done so is that Tonoi suggests it at [0003] and this structure would have been known for full color images, e.g. red, yellow and blue.  It would have been obvious to one having ordinary skill to have made those further intermediate layers be made from the same materials as the intermediate layers Ts/4/Ts as taught in Tonoi.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tonoi (JP 2003-112473) in view of Furuya et al. (JP 2007-098735).
Tonoi teaches that the recording layers comprise a color developer and a coloring agent [0010].  A light may be used to color the recording layers [0002]; however, they do not specifically teach also using a photothermal conversion agent.
Furuya et al. teach a reversible multicolor thermal recording medium comprising a developer, a coloring compound and a photothermal conversion material [0010] and [0034].  
Since Tonoi and Furuya et al. are drawn to reversible thermal recording media, it would have been obvious to one having ordinary skill in the art to have added the photothermal conversion material to the recording layers of Tonoi to allow lasers of specific wavelengths to irradiate the thermal recording layers [0034].


Potential Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the prior art to make the three layered intermediate layer in between two different colored recording layers of a reversible recording medium, wherein the middle layer of the trilayer intermediate layer has a lower thermal conductivity and contains a foam material in combination with the rest of the limitations claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759